In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        Nos. 07-22-00098-CR
                                             07-22-00099-CR
                                             07-22-00100-CR
                                             07-22-00101-CR
                                             07-22-00102-CR

                            EX PARTE JOSEPH CHARLES CAMPA

   ORIGINAL PROCEEDING ON APPLICATION FOR WRIT OF HABEAS CORPUS

                                           April 27, 2022
                                MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Appearing pro se, Joseph Charles Campa filed a “Motion for Writ of Appeal Under

Texas Code of Criminal Procedure Rule Art. 64.03 and Art. 64.05” with this Court seeking

to set aside five final felony convictions.1 We construe the document as an application

for writ of habeas corpus and dismiss it for want of jurisdiction.




       1  Campa was previously convicted of continuous sexual abuse of a child under the age of 14,
prohibited sexual conduct, and sexual assault of a child. This Court affirmed the convictions on appeal.
See Campa v. State, Nos. 07-16-00306-CR, 07-16-00307-CR, 07-16-00308-CR, 07-16-00309-CR, 07-16-
00310-CR, 2018 Tex. App. LEXIS 4874, at *21 (Tex. App.—Amarillo June 28, 2018, no pet.) (mem. op.,
not designated for publication).
        Intermediate courts of appeals do not have original habeas corpus jurisdiction in

criminal law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (limiting original habeas

jurisdiction of intermediate appellate courts to civil cases); Ex parte Hawkins, 885 S.W.2d

586, 588-89 (Tex. App.—El Paso 1994, orig. proceeding) (per curiam). That jurisdiction

instead rests with the Court of Criminal Appeals, the district courts, and the county courts.

See TEX. CODE CRIM. PROC. ANN. art. 11.05; Ex parte Hawkins, 885 S.W.2d at 588. Only

the Court of Criminal Appeals has authority to grant post-conviction habeas relief in felony

cases. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a); Ex parte Alexander, 685

S.W.2d 57, 60 (Tex. Crim. App. 1985).

        Accordingly, we dismiss Campa’s application for writ of habeas corpus for want of

jurisdiction.2

                                                                   Per Curiam

Do not publish.




          2 Campa may be entitled to habeas relief by filing an application for writ of habeas corpus with the

clerk of the court in which the conviction being challenged was obtained, returnable to the Court of Criminal
Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07.
                                                      2